Title: To Benjamin Franklin from ——— Santoux, 3 February 1778: résumé
From: Santoux, ——
To: Franklin, Benjamin


<Bordeaux, February 3, 1778, in French: I have seen in our journals that you recommend tobacco ash against dropsy. Please tell me for what sort of dropsy, how the ash is prepared and administered, what kind of tobacco is used, and whether it is burned in the open or in a closed container. The region in which I practice has a large incidence of dropsy, both anasarcous and acid; can the ash be expected to work on one or both? Can it be prescribed for dropsies of the chest? In our art we should not act without precise instructions, and who can give them better than you?

I should like your judgement on my treatment of venereal disease, but you are doubtless too busy. If you can spare a few moments, however, let me put before you my view of the different degrees of degeneration, and the reasoning behind my unique way of preparing the mercury. If you do not applaud my work, I am convinced, you will honor my zeal.>
